t c summary opinion united_states tax_court samuel s beckey and jennifer j beckey petitioners v commissioner of internal revenue respondent docket no 3149-15s filed date samuel s beckey and jennifer j beckey pro sese mistala m cullen for respondent summary opinion buch judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion may not be treated as precedent for any other case during the years in issue samuel s beckey was in his words an entrepreneur and jennifer j beckey was an office administrator who was involved in various organizations on their joint tax returns for and the beckeys claimed deductions for unreimbursed employee business_expenses for mrs beckey they also claimed deductions for unreimbursed employee business_expenses and expenses reported on schedules c profit or loss from business for mr beckey the commissioner disallowed those deductions and issued a notice_of_deficiency determining the following deficiencies and accuracy-related_penalties with respect to the beckeys’ and returns year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions by the beckeys the issues for consideration are whether they may deduct unreimbursed employee business_expenses whether they may deduct continued rounded to the nearest dollar the reported schedule c business_expenses and whether they are liable for sec_6662 accuracy-related_penalties on the basis of the evidence presented at trial we find that the beckeys failed to meet their burden of showing that the commissioner’s determinations are incorrect the beckeys did not establish that mrs beckey’s employer did not or would not reimburse her for the employee business_expenses and they failed to substantiate the expenses the beckeys conceded that mr beckey is not entitled to deduct unreimbursed employee business_expenses but they claim that some of those expenses should have been reported on mr beckey’s schedule c however the beckeys did not establish that any of the expenses pertain to mr beckey’s trade_or_business as distinguished from a corporation and they failed to substantiate the expenses because we sustain the commissioner’s determinations the understatements of income_tax are substantial the commissioner also established that the beckeys were negligent in failing to maintain adequate_records because the beckeys did not provide a defense to the penalties they are liable for sec_6662 accuracy-related_penalties 2see rule a 290_us_111 background the beckeys were married during and the years in issue i mrs beckey mrs beckey worked as a regional manager and office administrator at her law firm she was an active member in various organizations for which she attended conferences and planned meetings her employer did not require her to participate in those organizations but her participation was helpful for her career a office administrator activities when mrs beckey accepted a position as an office administrator at a law firm in san francisco california the beckeys moved to half moon bay california where they resided during the years in issue as an office administrator mrs beckey was responsible for managing the administrative operations of the law firm’s local office including collaborating with local attorneys on client development and marketing with respect to her marketing duties she was responsible for managing local client seminars breakfast briefings and other business development events she was given additional duties in becoming a regional manager b organizational activities during the years in issue mrs beckey participated in the organizations women in technology international the society for human resource management and the association of legal administrators her employer did not require her or any of its other office administrators to participate in any organizations but she found it helpful to her career mrs beckey participated in women in technology international although no other office administrators in her firm were involved in that organization mrs beckey believed that her participation was good for her career as part of her participation she hosted meetings for women in technology international some of which were at her employer’s office when a member would host a meeting women in technology international typically would reimburse the member for some of the costs of the meeting including venue spaces speaker expenses and catering mrs beckey occasionally sought reimbursement from women in technology international but the organization also expected that the host would pay mrs beckey also participated in and received certification from the society for human resource management and the association of legal administrators having already received one of the certifications mrs beckey traveled to orlando florida for the association of legal administrators national conference to complete an examination to receive the second certificate in date although her law firm did not require these certifications for office administrators and she was the only office administrator in the firm with dual certifications she viewed getting a dual certificate as good for her career to maintain these certifications mrs beckey had to complete continuing education to meet these requirements mrs beckey would travel to the organization’s conferences mrs beckey did not provide any evidence of whether her employer would or did reimburse her for her costs to participate in these meetings and conferences the beckeys did not provide a reimbursement policy from mrs beckey’s employer ii mr beckey’s activities mr beckey does not describe himself as an employee for the years in issue instead he describes himself as an entrepreneur mr beckey claims to have been an entrepreneur since he has been involved in some successful businesses and some unsuccessful ones mr beckey explained that at various times we’ve had the need to create a company around other things that we were working on and at other times there was no company or there was the thought of having a company in the future that we move the work to when it became possible one of these businesses was xystus corp mr beckey incorporated xystus in mr beckey stated that xystus ceased operating shortly after incorporation during the years in issue mr beckey tried to keep a number of irons in the fire however he did not identify his specific role in any business mr beckey claims that at various times his role was as an engineer and designer and developer or a consultant or a software developer one of these businesses for which mr beckey provided services was herophilos inc mr beckey incorporated herophilos in delaware in to do software development for a larger company during and herophilos maintained its own bank account and filed its own returns mr beckey traveled for herophilos in he traveled six times to san diego california and twice to washington d c mrs beckey accompanied mr beckey on some of these trips mr beckey believed that mrs beckey was an asset to herophilos because she had a relationship with the buyer of the software product in mr beckey traveled two more times to san diego and once to newark new jersey before herophilos forfeited its status as a corporation on date herophilos forfeited its status as a corporation in delaware by failing to appoint a registered agent and mr beckey took responsibility for its work mr beckey continued to travel for herophilos he traveled to san diego on september and date mr beckey maintained a calendar but he did not maintain a log detailing these trips iii reporting for and mr beckey prepared and filed the beckeys’ joint form sec_1040 u s individual_income_tax_return they reported mrs beckey’s law firm compensation of dollar_figure and dollar_figure for and respectively they did not report any wages for mr beckey they claimed among other things deductions for unreimbursed employee business_expenses and deductions for schedule c expenses a unreimbursed employee business_expenses the beckeys claimed deductions for unreimbursed employee business_expenses for and for the beckeys claimed deductions for unreimbursed employee business_expenses on their schedule a itemized_deductions of dollar_figure they attached form_2106 employee business_expenses for mr beckey reporting vehicle expenses and business_expenses not already included on schedule c they attached form 2106-ez unreimbursed employee business_expenses for the expenses that mrs beckey incurred for participating in her organizations on form 2106-ez they reported vehicle expenses travel_expenses and business_expenses not already reported elsewhere for the beckeys claimed deductions for unreimbursed employee business_expenses on their schedule a of dollar_figure they attached form_2106 for mr beckey reporting vehicle expenses travel_expenses meals and entertainment_expenses and business_expenses not already included on schedule c they attached form 2106-ez for the expenses that mrs beckey incurred for participating in her organizations on form 2106-ez they reported vehicle expenses parking fees tolls and local transit expenses meals and entertainment_expenses and business_expenses not already reported elsewhere mrs beckey did not keep any logs or calendars for vehicle-related expenses or other expenses she retained credit card statements that mr beckey later used to reconstruct their expenses on the summary schedule b schedule c expenses the beckeys claimed business loss deductions from mr beckey’s schedule c business for and identifying the business as xystus corporation they reported expenses relating to herophilos on the schedule c the beckeys reported schedule c losses of dollar_figure and dollar_figure for and respectively for each year they reported business_expenses including car and truck expenses contract labor expenses depreciation and sec_179 expenses legal and professional services expenses supplies expenses taxes and licenses expenses travel_expenses meals and entertainment_expenses and utilities expenses mr beckey did not keep any logs of travel-related expenses or other expenses he maintained a calendar that included only details of when he traveled he retained credit card statements various receipts for supplies and paypal receipts that he later used to reconstruct his schedule c expenses on the summary schedule iv notice_of_deficiency the commissioner issued a notice_of_deficiency for and on date for the commissioner increased the beckeys’ taxable_income for cancellation_of_indebtedness_income for and the commissioner disallowed a portion of the beckeys’ deductions for schedule c expenses disallowed deductions for unreimbursed employee business_expenses and determined accuracy-related_penalties the commissioner also made other correlative adjustments while residing in california the beckeys timely petitioned for redetermination of the deficiencies and the accuracy-related_penalties they challenge the commissioner’s determinations that they may not deduct unreimbursed employee business_expenses that they may not deduct schedule c expenses and that they are liable for accuracy-related_penalties at trial the beckeys conceded that mr beckey was not entitled to deduct unreimbursed employee business_expenses because he was not an employee during the years in issue however the beckeys argue that mr beckey’s various business_expenses all should have been included on schedule c thus we must decide whether the beckeys may deduct unreimbursed employee business_expenses for mrs beckey whether they may deduct schedule c expenses for mr beckey and whether they are liable for accuracy-related_penalties i burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving otherwise although 3the beckeys did not raise any issue regarding the cancellation_of_indebtedness_income thus they have conceded that issue see rule b 4rule a welch v helvering u s pincite in closing argument the continued the burden may shift to the commissioner under sec_7491 if certain requirements are met the beckeys have not claimed that the burden has shifted and the record does not support shifting the burden to the commissioner ii deductions taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but taxpayers generally are not allowed a deduction for personal living or family_expenses a taxpayer is required to show a proximate relation between the expense and the business thus the taxpayer has the burden of demonstrating that the purpose of the expenditure was primarily business rather than personal continued commissioner implied that the beckeys’ bank statement showed unreported income but the commissioner never moved to amend his answer or formally assert an increased deficiency for their part the beckeys alleged that they received an inheritance in we decline to address this alleged unreported income because the issue is not properly before us if it had been properly before us the commissioner would have had the burden_of_proof which he did not meet see rule a sec_162 sec_262 82_tc_538 772_tc_433 rogers v commissioner tcmemo_2014_141 at see also 269_f2d_108 4th cir requiring proof of some certainty and directness aff’g tcmemo_1958_60 and that the business in which the taxpayer is engaged benefited or was intended to be benefited by the expenditure the determination is essentially one of fact taxpayers must maintain sufficient records to substantiate the expenses underlying their claimed deductions but deductions for certain expenses are subject_to strict substantiation rules under sec_274dollar_figure such expenses include those relating to travel meals and entertainment gifts and listed_property under sec_280fdollar_figure for the years in issue listed_property includes any passenger_automobile any other_property used as a means of transportation any property of a type generally used for purposes of entertainment recreation or amusement computers and any other_property of a type specified by the secretary by regulationsdollar_figure to comply with the strict substantiation rules the taxpayer must 874_tc_1266 9320_us_467 heineman v commissioner t c pincite walliser v commissioner t c pincite sec_6001 edwards v commissioner tcmemo_2014_57 at sec_1_6001-1 income_tax regs 1150_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 sec_280f have adequate_records or sufficient evidence corroborating the amount of the expense the time and the place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to any others benefited by the expensedollar_figure to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure a schedule a employee business_expenses it is well established that the performance of services as an employee constitutes a trade or businessdollar_figure therefore the ordinary and necessary expenses_incurred in that trade_or_business are deductible under section dollar_figure an employee’s trade_or_business is earning compensation from the employer and generally only those expenses that are related to the continuation of employment are deductibledollar_figure sec_274 sec_1_274-5t temporary income_tax regs supra 1691_tc_352 shah v commissioner tcmemo_2015_31 at 1779_tc_1 65_tc_862 18noland v commissioner f 2d pincite farias v commissioner t c continued when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim reimbursement the expenses are not necessary and are not deductibledollar_figure an employee cannot fail to seek reimbursement and convert the employer’s expenses into the employee’sdollar_figure the prohibition of a deduction for reimbursable expenses is a bright-line_rule and applies even when the employee is unaware that the expenses are reimbursabledollar_figure an employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement and the employee must substantiate the expensedollar_figure continued memo 102_tcm_402 19788_f2d_1406 9th cir aff’g tcmemo_1984_533 lucas v commissioner t c pincite 2056_tc_936 aff’d without published opinion 456_f2d_1335 2d cir putnam v commissioner tcmemo_1998_285 76_tcm_238 21orvis v commissioner f 3d pincite richards v commissioner tcmemo_2014_88 at mulne v commissioner tcmemo_1996_320 72_tcm_111 2224_tc_21 hastings v commissioner tcmemo_2016_61 at sec_6001 richards v commissioner at sec_1_6001-1 income_tax regs the beckeys failed to meet their burden of proving that mrs beckey’s employer would not reimburse her the beckeys claimed deductions for unreimbursed employee business_expenses for mrs beckey for and for the costs associated with events for women in technology international the society for human resource management and the association of legal administrators mrs beckey did not provide any evidence that the expenses were not reimbursable by her employer or that she sought reimbursement for these expenses and that reimbursement was denied thus the beckeys have not established that mrs beckey’s employer would not reimburse her furthermore even if the beckeys established that the employer would not reimburse mrs beckey they failed to sufficiently substantiate their expenses mrs beckey reported unreimbursed employee business_expenses for vehicle expenses parking fees tolls and local transit expenses travel_expenses meals and entertainment_expenses and other unreimbursed employee business_expenses the beckeys provided the summary schedule and credit card statements to support their deductions however the summary schedule which was largely created from the credit card statements well after expenses were incurred is not an adequate record for the purposes of sec_274 it was not maintained at or near the time of the expenditures and it does not establish each element of the expenditures it does not include their business_purpose and because the beckeys did not explain which expenses were reimbursed by women in technology international its members or mrs beckey’s employer they did not establish deductible amounts of the expenses thus the evidence fails to meet the strict substantiation requirements likewise for the expenses that are not subject_to strict substantiation the beckeys failed to demonstrate that the purpose of the expenditures was primarily business rather than personal many expenses included in the summary schedule appear to be personal for instance the beckeys reported that purchases from amazon com at t linkedin and comcast were other unreimbursed employee business_expenses thus the beckeys may not deduct the unreimbursed employee business_expenses that they reported for mrs beckey b schedule c activities it is well established that officers employees or shareholders may not deduct the payment of corporate expenses on their individual returnsdollar_figure such 24craft v commissioner tcmemo_2005_197 90_tcm_149 citing 308_us_488 269_f2d_108 and 51_tc_746 payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation for and the beckeys reported the schedule c expenses that mr beckey incurred for herophilos mr beckey did not distinguish expenses for herophilos from any other expenses herophilos was a delaware corporation beginning in date until it forfeited its status in date and it filed corporate tax returns for and while herophilos was a corporation the beckeys were not entitled to deduct expenses_incurred for herophilos on their personal return mr beckey chose the form of business through which he operated herophilos he is bound by the federal_income_tax consequences of his choicedollar_figure after herophilos forfeited its status as a corporation the beckeys did not establish that mr beckey was carrying_on_a_trade_or_business and that he was not claiming business_expense deductions for another entity sec_162 requires a 2591_tc_713 citing deputy v du pont u s pincite and rink v commissioner t c pincite aff’d 905_f2d_241 8th cir 26an entity formed as a state law corporation is treated as a corporation for federal tax purposes see rochlani v commissioner tcmemo_2015_174 at sec_301_7701-2 proced admin regs 27319_us_436 taxpayer to be carrying on any trade_or_business mr beckey states that he was operating his own trade_or_business as an entrepreneur but the record is not so clear mr beckey explained that at various times we’ve had the need to create a company around other things that we were working on and at other times there was no company or there was the thought of having a company in the future that we move the work to when it became possible for the years in issue the beckeys reported mr beckey’s schedule c business as xystus corporation xystus was incorporated in mr beckey explained that xystus ceased operating shortly after incorporation however he did not provide any other evidence that it ceased operatingdollar_figure similarly to substantiate mr beckey’s schedule c expenses the beckeys provided credit card statements that are held in the name of xodex inc samuel scott beckey they did not present any evidence regarding xodex’s corporate status thus it is not clear whether mr beckey’s irons in the fire were for his own trade_or_business or those of some corporation therefore they did not meet their burden of showing that mr beckey was carrying_on_a_trade_or_business 28see 87_tc_74 noting that the court is not required to accept uncorroborated testimony even if the beckeys had established that mr beckey was carrying_on_a_trade_or_business they failed to substantiate their expenses for each year the beckeys claimed deductions for depreciation and sec_179 expenses legal and professional expenses car and truck expenses utilities expenses taxes and licenses expenses supplies expenses contract labor expenses meals and entertainment_expenses and travel_expenses and the beckeys claim that mr beckey’s reported unreimbursed employee business_expenses for sec_179 expenses and other business_expenses should have been included on the schedule c to substantiate these expenses the beckeys provided the summary schedule credit card statements amazon com receipts and various paypal receipts however many of these expenses are subject_to the strict substantiation rules of sec_274 and for the expenses that require strict substantiation as already explained they failed to maintain adequate_records the summary schedule does not establish the necessary elements to establish deductibility of each expenditure it does not provide any evidence of the business_purpose or use of the expenditure thus the beckeys did not meet the strict substantiation requirements for the remaining expenses they did not provide any evidence that these expenses were directly connected with or pertaining to a business for mr beckey and not personal iii sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return that is due to negligence disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure negligence has been further defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate items in questiondollar_figure an understatement of income_tax is substantial when that understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure however if the taxpayer has substantial_authority for the tax sec_6662 3085_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo 31see 116_tc_438 sec_1 b income_tax regs sec_6662 treatment of an item then the portion of the tax attributable to that item is not included in the understatementdollar_figure the commissioner bears the burden of production for this penalty before the burden shifts to the taxpayer to prove that the penalty should not applydollar_figure because we sustain the commissioner’s deficiencies the understatements of income_tax are substantial in addition the commissioner has shown the underpayments of tax were due to the beckeys’ negligence the beckeys failed to introduce evidence to substantiate the expenses underlying the deductions thus the commissioner has met his burden this penalty does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure the beckeys did not provide any evidence of defenses against the application of this penalty for either year before us accordingly they are liable for sec_6662 accuracy-related_penalties for and sec_6662 34see sec_7491 higbee v commissioner t c pincite sec_6664 iv conclusion the beckeys failed to show that the commissioner’s determinations are incorrect they did not establish that mrs beckey’s employer did not or would not reimburse her for the reported unreimbursed employee business_expenses and they failed to substantiate the expenses likewise they did not establish that any of the expenses reported on the schedule c pertained to mr beckey’s trade_or_business and not a corporation and they failed to substantiate the expenses the commissioner has met his burden regarding the sec_6662 accuracy-related_penalties and the beckeys did not provide any defense thus they are liable for sec_6662 accuracy-related_penalties we will enter decision for the commissioner to reflect the foregoing decision will be entered for respondent
